688 N.W.2d 511 (2004)
RANTA
v.
BOARD OF EDUC. OF EATON RAPIDS PUBLIC SCHOOL.
No. 126802.
Supreme Court of Michigan.
November 5, 2004.
SC: 126802, COA: 256108.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the July 19, 2004 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted. We direct that court to pay particular attention to whether the State Tenure Commission had jurisdiction over this dispute. See, e.g., Farrimond v. Bd. of Education of East Jordan, 138 Mich.App. 51, 359 N.W.2d 245 (1984).
We do not retain jurisdiction.